Readb, J.
The case of Cotton v. Ellis, 7 Jones 545, is di*475rectly in point. Cotton had been appointed Adjutant General for three years, with a salary of $200. The Legislature passed an act repealing the law under which Cotton had been appointed, both as to his appointment and salary. Cotton served out his term and demanded pay, which the Governor, Ellis, refused. And this Court decided that he-was entitled to it. The principles of that case are the same as in this, and it is unnecessary to repeat them. See also King v. Hunter, 65 N. C. Rep. 603.
There is no error.
Pee Cueiam.
Judgment affirmed.